Mr. W. R. Banks, Principal
Prairie View University
Prairie View, Texas
Attention: Mr. T. R. Solomon
Dear Sir:                  Opinion No. O-7316
                           Re: Exemption from tuition
                               fee of World War II
                               Veterans attending State
                               supported institutions of
                               higher learning, related
                               question.
           We acknowledge yo’ur letter dated July 1.8, 1946,
wherein you request an opinion of this department on
.the following quoted questions:
          "(1) May an honorably discharged veteran
     of World War II, with less than ninety days
     service (the time necessary to participate in
     the educational provisions of the 0. I. Bill,
     Public Law 346) be allowed under any existing
     state law to attend a state supported institu-
     tion of higher learning without paying tuition?
          "(2) May a veteran of World War II, honor-
     ably discharged, eligible to secure training
     under the 0. I. Bill, Public Law 346, b,ut
     desires to save his eligibility for some future
     time at a professional or grad,uateschool, be
     exempt from tuition in a state supported insti-
     tution of higher learning ,underany existing
     state law? In this case the veteran does not
     want the institution to bill the Veterans
     Administration for tuition In his behalf. He
     desires to save this for future use at some
     other Institution where the tuitson is higher,
     his expenses greater, and his studies spread
     over a long period of time."
Mr. W, R. Banks, Page 2


          Acts 1933, 43rd Legislature, First Called Ses-
sion, page 10, Chapter 6, concerning the exemption of
war veterans from payment of tuition fees in State sup-
ported educational institutions of higher learning,
recorded as Article 265&b-1 in V.A.C.S., as amended by
Acts 1943, 48th Legislature, page 568, Chapter 337,
adding Section 3 and as amended by Acts 1945, 49th Legis-
lature, page 552, Chapter 338, adding Section 4, reads in
part as follows:
          "Sec. 1. The governing boards of the
     several institutions of collegiate rank, sup-
     ported in whole or in part by public funds
     appropriated from the State Treasury, are
     hereby authorized and directed to except and
     exempt all citizens of Texas, who have resided
     In Texas for a period of not less than twelve
     (12) months prior to the date of registration,
     and who served during the Spanish-American
     and/or during the World War as nurses or in
     the armed forces of the United States during
     the World War, and who are honorably discharged
     therefrom, from the payment of all dues, fees
     and charges whatsoever, including fees for
     correspondence courses; provided, however,
     that the foregoing exemption shall not be con-
     strued to apply to deposits, such as library,
     or laboratory deposits, which may be required
     in the nature of a security for the return of
     or proper care of property loaned for the use
     of students, nor to any fees or charges for
     lodging, board or clothing. The governing
     boards of said instit,utionsmay and it shall
     be their duty to require every applicant claim-
     ing the benefit of the above exemption to sub-
     mit satisfactory evidence that the applicant
     is a citizen of Texas and is otherwise entitled
     to said exemption. D D a'
          "Sec. 3. All of the above and foregoing
     provisions, conditions and benefits hereinabove
     in this Article provided for in Section 1 and
     in Section 2 shall apply and accrue to the
Mr. W. R. Banks, Page 3


    benefit of all nurses, members of the Women's
    Army Auxiliary Corps, Women's Auxiliary
    Volunteer Emergency Service, and all members
    of the United States armed forces, regardless
    of whether members of the United States Army
    or of the United States Navy,or the United
    States Coast Guard, who have, or are now
    serving, or who may after the passage of this
    Act, serve in the armed forces of the United
    States ofAmerica during the present World War
    Number II, being the war now being prosecuted,
    and which was~.enteredinto on or shortly after
    December 7, 1941, by the United States of
    America against what are commonly known as
    the Axis Powers; provided, further, that all
    the above and foregoing persons named have been
    honorably discharged from the services In which
    they were engaged. And, provided further,
    that the benefits and provisions of this Act
    shall also apply and inure to the benefit of
    the children of members of the United States
    Armed Forces, where such members were killed
    in action or died while In the service. The
    provisions of this Act shall not apply to or
    Include any member of such United States Armed
    Forces, or other persons hereinabove named,
    who were discharged from the service in which
    they were engaged because of being over the age
    of thirty-eight (38) years or because of a
    personal request on the part of such,,personto
    be discharged from such service. . .
          'Sea. 4. The exemption from the payment
    of dues, fees, and charges as provided herein-
    above in Section 1 and Section 3 of this Arti-
    cle shall not apply to or include honorably
    discharged members of such United States Armed
    Forces, or other persons hereinabove named,
    who are eligible for education or training
    benefits provided by the United States Govern-
    ment under Public Law No. 16, 78th Congress,
    or amendments thereto, or under Public Law
    No. 346, 78th Congress, or amendments thereto,
Mr. W. R. Banks, Page 4


     or under any other Federal legislation that
     may be in force at the time of reglstratlon
     in the college concErned of such ex-service
     man or woman. . . .
          Acts 1927, 40th Legislature, page 351, Chapter
237, Section 3, recorded as Article 2654a in V.A.C.S.,
reads in part as follows:
         "Section 3. The word 'State educational
    Institution' as used in this Act includes
    the following and any branch thereof: The
    University of Texas; The Agricultural and
    Mechanical College of Texas; 0 D . The
    Prairie View State Normal and Industrial
    College, . . On
The name of Prairie View State Normal and Industrial Col-
lege for colored teachers at Prairie View, was changed to
Prairie View University by Acts 1945, 49th Legislature,
page 506, Chapter 308; Article 2643a, Section 1, V.A.C.S.
          Public Law No. 1.6, 78th Congress, as amended
and recorded in 38 U.S.C.A., Chapter 12, Part VII--
Vocational Rehabilitation--provides in part as follows:
          'Any person who served in the active
     military or naval service at any time on or
     after September 16, 1940, and prior to the
     termination of the present war, who is honor- :
     ably discharged therefrom, and who has a dls-
     ability incurred in or aggravated by such ser-
     vice for which pension is payable under laws
     administered by the Veterans Administration,
     or would be but for receipt of retirement
     pay, and is in need of vocational rehablllta-
     tion to overcome the handicap of such dls-
     ability, shall be entitled to such vocational
     rehabilitation as may be pr,escribedby the
     Administrator of Veteran's Affairs to fit him
     for employment consistent with the degree of
     disablement: Provided, that no course of
     training in excess of a period of four years
Mr. W. R. Banks, Page 5


     shall be approved nor shall any training
     under this part be afforded beyond six years
     after the termination of the present war. D D 0"
          Public Law No. 346, 78th Congress, as amended
and recorded in 38 U.S.C.A., Chapter 12, Part VIII--Educa-
tion of Veterans--provides in part as follows:
         nAny person who served in the active
    military or naval service on or after Septem-
    ber 16, 1940, and prior to,the termination of
    the present war, and who shall have been dis-
    charged or released therefrom under conditions
    other than dishonorable, and whose education
    or trainingwas impeded, delayed, interrupted,
    or interfered with by reason of his entrance
    into the service. or who d.esiresa refresher
    or retraining co&se, and who either shall
    have served ninety days or more, exclusive of
    any period he was assigned for 'a course of
    education or training under the Army specialized
    training program or the Navy college training
    program, which course was a continuation of
    his civilian course and was pursued to comple-
    tion, or as a cadet or midshipman at one of
    the service academies, or shall have been
    discharged or released from active service by
    reason of an actual service-incurred injury
    or disability; shall be eligible for and
    entitled to receive education or training
    under this part; . . ." (Bmphaaia added)
          By express provisions of Public Law No. 346, as
amended, only those veterans of World War II 'who shall
have served ninety days or more, exclusive of~any period
he was assigned for a,course of education or training under
the Army Specialized !PrainlngProgram or the Navy College
Training Program, which'course nas a continuation of his
civilian course and was purs,uedto completion, or as a
cadet or midshipman at one of the service acadamies, or
shall have been discharged or released from active ser-
vice by reason of actual service-incurred injury or dis-
ability, shall be eligible for and .enl$tledto receive
,educationor training under this part . By virtue of the
Mr. W. R, Banks, Page 6


terms of this Federal Act only those veterans of World
War II who have served at least ninety days or who were
discharged before having served ninety days by reason of
actual service-incurred injury or disability are entitled
to the educational benefits provided therein.
          State legislation hereina~bovequoted which con-
fers educational benefits on veterans of World War II makes
no requirement as to term of service the veterans must
have served in the armed forces before he shall be en-
titled to the benefits conferred upon him therein. Article
2654b-1 as amended, states in substance that the benefits
provided therein shall apply and accrue to all members of
the United States Armed Forces provided that said persons
have been honorably discharged from the service and were.
not discharged because of being over the age of 38 years
or because of a personal request on the part of such per-
son to be discharged from such service.
          Our answer, therefore, to your first question
is that honorably discharged veterans of World War II,
with less than ninety days service, the time necessary
to participate In the educational benefits of Public Law
No. 346, may under provisions of Article 265413-l,as
amended, attend a State supported institution of higher
learning ,without payment of tuition provided he was not
discharged from the service because of being over the age
of 38 years or because of a pe'rsonalrequest on the part
of such person to be discharged from such service, other
qualifications of the statute having been met.
          By express provisions of Section 4 of Article
2654b-1, V.A.C.S., above quoted, the provided exemption
from payment of tuition fee "shall not apply to or include
honorably discharged members of such United States Armed
Forces D D . who are eligible for education or training
benefits provided by the United States Government under
Public Law No. 16, 78th Congress, or amendments thereto,
or under Public Law No. 346, 78th Congress, or amendments
thereto, or any other Federal legislation that may be
enforced at the time of registration in the college con-
cerned of such ex-service  man or woman".
          Our answer, therefore, to your second question
is that a veteran of World War II, honorably discharged,
eligible to secure training under Public Law No. 346, 78th
Congress, as amended, is not entitled to the benefits
. .
      Mr. W. R. Banks, Page 7


      conferred on veteran's of World War II under the State
      statute, Article 2654b-1, V.A.C.S., as amended, and is
      not exempt from payment of tuition in a state supported
      institution of higher learning under any existing State
      law.
                Trusting the abov,esatisfactorily answers your
      inquiries, we remain
                                     Very truly yours
                                ATTORNEY GENERAL OF TEXAS

                                By /s/ Chester E. Ollison
      APPROVED AUG 9, 1946
                                       Ch,esterE. Ollison
      /s/ Carlos Ashley                        Assistant
      FIRST ASSISTANT
      ATTORNEY GENERAL
      CEO-bw:am




                                            APPROVED
                                            OPINION
                                            COMMITTEE
                                            By /s/ B.W.B.
                                              Chairman